Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 06/28/2022 for application Number 17/028,714. Claims 1, 9, 14, 22, 24, and 30 have been amended. Claim 2 is cancelled. Applicant’s amendments have overcome the claim objections and §112(b) rejections identified in the previous office action. Claims 1 and 3-30 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-30 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Xi et al. (WO 2019/099659 A1; hereinafter “Xi”).

Regarding claim 1, Xi discloses a method of wireless communication at a user equipment (UE), comprising: 
determining a default beam for a physical downlink shared channel (PDSCH) that is independent of a beam for a physical downlink control channel (PDCCH), based on information received in a medium access control-control element (MAC-CE), a radio resource control (RRC) message, a downlink control information (DCI), or a message activating at least one transmission configuration indication (TCI) state for the PDSCH ([0116] and Fig. 4: If multi-slot PDSCH 402 is scheduled with slot aggregation and the scheduling offset of the scheduled PDSCH in the first scheduled slot is less than threshold value 404, the spatial QCL assumption, spatial Rx parameter, Rx beam or the like used for PDSCH reception may be based on a default assumption (indicating a default beam for PDSCH), predefined rules, or the like; [0134] and Fig. 8: a WTRU may receive a DCI scheduling a PDSCH(s) indicating a scheduling offset and a beam indication (802) for PDSCH reception (= information received in a DCI); [0143] A TCI state activated and used before RRC reconfiguration or update may be utilized for a PDCCH until the reception and application of the new MAC-CE activation, deactivation, reactivation, or the like command. A specific new RRC configured, reconfigured, updated, or the like TCI state may be used for PDCCH reception, such as the lowest entry of the new RRC TCI states; thus, a default beam indicated for a PDCCH reception is independent of a beam indicated for PDSCH reception because the beam information is obtained from different processes, i.e., an RRC message may configure the beam for PDCCH, whereas a DCI may provide the information for a beam for PDSCH. Furthermore, Fig. 4, for a multiplot configuration, shows that the PDCCH beam is different from the default beam for PDSCH  when the scheduling offset is less than a threshold, and that the PDCCH beam is different from the indicated beam for PDSCH when the scheduling offset is greater than a threshold.); and 
using the default beam based on the information received in the MAC-CE, the RRC message, the DCI, or the message activating the at least one TCI state to receive the PDSCH from a base station in response to a determination that a scheduling offset between the PDSCH and a scheduling DCI that schedules the PDSCH is less than a threshold ([0116] and Fig. 4: If multi-slot PDSCH 402 is scheduled with slot aggregation and the scheduling offset of the scheduled PDSCH in the first scheduled slot is less than threshold value 404, the spatial QCL assumption, spatial Rx parameter, Rx beam or the like used for PDSCH reception may be based on a default assumption (indicating a default beam for PDSCH), predefined rules, or the like; [0134] and Fig. 8: a WTRU may receive a DCI scheduling a PDSCH(s) indicating a scheduling offset and a beam indication (802) for PDSCH reception (= information received in a DCI). For a scheduled or repeated PDSCH, if the starting symbol is not later than a threshold (804), then the WTRU may use a default beam to receive the PDSCH (806).).  

Regarding claim 3, Xi discloses the limitations of claim 1 as set forth, and Xi further discloses wherein the UE receives the information in the MAC-CE and determines the default beam for the PDSCH that is independent of the beam for the PDCCH based on the information received in the MAC-CE ([0116] and Fig. 4: If multi-slot PDSCH 402 is scheduled with slot aggregation and the scheduling offset of the scheduled PDSCH in the first scheduled slot is less than threshold value 404, the spatial QCL assumption, spatial Rx parameter, Rx beam or the like used for PDSCH reception may be based on a default assumption (indicating a default beam for PDSCH); [0138] Before a RRC configured TCI state is used or indicated by the DCI carrying the TCI indication, a subset of the RRC configured M TCI states may be selected and activated by a MAC-CE message or signal; [0143] A TCI state activated and used before RRC reconfiguration or update may be utilized for a PDCCH until the reception and application of the new MAC-CE activation, deactivation, reactivation, or the like command. A specific new RRC configured, reconfigured, updated, or the like TCI state may be used for PDCCH reception, such as the lowest entry of the new RRC TCI states; thus, a beam indicated by MAC-CE (via indication of a TCI state) for a PDCCH is independent of a default beam for the PDSCH (as shown in Fig. 4).).  

Regarding claim 4, Xi discloses the limitations of claim 3 as set forth, and Xi further discloses wherein the MAC-CE activates a PDSCH TCI state, and the UE determines the default beam for the PDSCH based on the PDSCH TCI state indicated in the MAC-CE ([0108] The WTRU may determine the beam or spatial QCL parameter for PDSCH reception. If the scheduling offset < threshold K, then the PDSCH may use the beam indicated by the default TCI state that corresponds to the TCI state used for control channel (i.e., PDCCH) QCL indication for the lowest CORESET ID in a respective slot; [0134] and Fig. 8: a WTRU may receive a DCI scheduling a PDSCH(s) indicating a scheduling offset and a beam indication (802) for PDSCH reception; [0138] Before a RRC configured TCI state is used or indicated by the DCI carrying the TCI indication, a subset of the RRC configured M TCI states may be selected and activated by a MAC-CE message or signal; [0144] The most recent TCI state and DL RS may be activated by a MAC-CE in any of the existing CORESETS…; [0146] If TCI state reconfiguration and activation or selection for PDSCH is completed, the WTRU may rely on the DCI or TCI message for PDSCH reception.).  

Regarding claim 5, Xi discloses the limitations of claim 1 as set forth, and Xi further discloses wherein the UE receives the information in the RRC message and determines the default beam for the PDSCH that is independent of the beam for the PDCCH based on the information received in the RRC message ([0116] and Fig. 4: If multi-slot PDSCH 402 is scheduled with slot aggregation and the scheduling offset of the scheduled PDSCH in the first scheduled slot is less than threshold value 404, the spatial QCL assumption, spatial Rx parameter, Rx beam or the like used for PDSCH reception may be based on a default assumption (indicating a default beam for PDSCH); [0138] A WTRU may be RRC configured with M TCI states per network device, per TRP, per gNB, per BWP, per cell, or the like depending on WTRU capability. Before a RRC configured TCI state is used or indicated by the DCI carrying the TCI indication, a subset of the RRC configured M TCI states may be selected and activated by a MAC-CE message or signal; [0137] In 814 or 816, if the scheduling offset of a PDSCH is smaller than a threshold, the WTRU may apply the default beam or TCI state associated with a reference CORESET; [0143] A TCI state activated and used before RRC reconfiguration or update may be utilized for a PDCCH until the reception and application of the new MAC-CE activation, deactivation, reactivation, or the like command. A specific new RRC configured, reconfigured, updated, or the like TCI state may be used for PDCCH reception, such as the lowest entry of the new RRC TCI states; thus, a beam indicated by MAC-CE for a PDCCH is independent of a default beam for the PDSCH determined based on the RRC configuration. Fig. 4 shows that the PDCCH beam that may be indicated by an RRC message is independent of the default beam for PDSCH when the scheduling offset is less than a threshold.).  

Regarding claim 6, Xi discloses the limitations of claim 1 as set forth, and Xi further discloses wherein the UE receives the information in the DCI and determines the default beam for the PDSCH that is independent of the beam for the PDCCH based on the information received in the DCI ([0112] a spatial QCL assumption may be indicated to the WTRU by using DCI or TCI; [0116] and Fig. 4: If multi-slot PDSCH 402 is scheduled with slot aggregation and the scheduling offset of the scheduled PDSCH in the first scheduled slot is less than threshold value 404, the spatial QCL assumption, spatial Rx parameter, Rx beam or the like used for PDSCH reception may be based on a default assumption (indicating a default beam for PDSCH); [0134] and Fig. 8: a WTRU may receive a DCI scheduling a PDSCH(s) indicating a scheduling offset and a beam indication (802) for PDSCH reception. For a scheduled or repeated PDSCH, if the starting symbol is not later than a threshold (804), then the WTRU may use a default beam to receive the PDSCH (806); [0138] A WTRU may be RRC configured with M TCI states per network device, per TRP, per gNB, per BWP, per cell, or the like depending on WTRU capability. Before a RRC configured TCI state is used or indicated by the DCI carrying the TCI indication, a subset of the RRC configured M TCI states may be selected and activated by a MAC-CE message or signal; Fig. 4 shows that the PDCCH beam, which may be based on information in DCI, is independent of the default beam for PDSCH when the scheduling offset is less than a threshold.).       

Regarding claim 7, Xi discloses the limitations of claim 1 as set forth, and Xi further discloses wherein the UE receives the information in the message activating the at least one TCI state for the PDSCH and determines the default beam for the PDSCH that is independent of the beam for the PDCCH based on an activated TCI state for the PDSCH having a lowest index ([0116] and Fig. 4: If multi-slot PDSCH 402 is scheduled with slot aggregation and the scheduling offset of the scheduled PDSCH in the first scheduled slot is less than threshold value 404, the spatial QCL assumption, spatial Rx parameter, Rx beam or the like used for PDSCH reception may be based on a default assumption (indicating a default beam for PDSCH); [0143] A TCI state activated and used before RRC reconfiguration or update may be utilized for a PDCCH until the reception and application of the new MAC-CE activation, deactivation, reactivation, or the like command. A specific new RRC configured, reconfigured, updated, or the like TCI state may be used for PDCCH reception, such as the lowest entry of the new RRC TCI states; Fig. 4 shows that the PDCCH beam, which may be  based on an activated TCI state, is independent of the default beam for PDSCH when the scheduling offset is less than a threshold.).    

Regarding claim 8, Xi discloses the limitations of claim 1 as set forth, and Xi further discloses wherein if the UE does not receive the information, the UE determines the default beam for the PDSCH based on a fallback rule ([0134] and Fig. 8: For a scheduled or repeated PDSCH, if the starting symbol is not later than a threshold (804), then the WTRU may use a default beam to receive the PDSCH (806); [0142] During the period between RRC configuration, reconfiguration, update, or the like of the TCI states and subsequent MAC-CE activation of the TCI states, a default or fallback spatial QCL reference may be needed for PDCCH reception; [0147] If the TCI state reconfiguration is completed but the activation or selection for PDSCH is in progress, the WTRU may not rely on the indication of TCI by DCI since RRC configured TCI states may yet be activated. For this configuration, the WTRU may use the similar TCI state that is activated for PDCCH reception. The WTRU may also use the default TCI state corresponding to, for example, the first TCI state in the RRC configured PDSCH TCI states, or the similar TCI state for PDSCH reception from the previous or latest reception.).  

Regarding claim 9, Xi discloses the limitations of claim 8 as set forth, and Xi further discloses wherein the fallback rule includes: 
determining the default beam for the PDSCH based on a quasi co-location (QCL) relationship to a configured control resource set (CORESET) having a lowest CORESET identifier (ID), if one or more CORESETs are configured for the UE ( [0118] The default beam may be the beam utilized to receive a specific CORESET, such as the CORESET with the lowest ID configured within a similar CC/BWP as the scheduled PDSCH.); or
determining the default beam for the PDSCH based on an activated PDSCH TCI state having a lowest TCI state ID ([0143] A TCI state activated and used before RRC reconfiguration or update may be utilized for a PDCCH until the reception and application of the new MAC-CE activation, deactivation, reactivation, or the like command. A specific new RRC configured, reconfigured, updated, or the like TCI state may be used for PDCCH reception, such as the lowest entry of the new RRC TCI states; [0108] The WTRU may determine the beam or spatial QCL parameter for PDSCH reception. If the scheduling offset < threshold K, then the PDSCH may use the beam indicated by the default TCI state that corresponds to the TCI state used for control channel (i.e., PDCCH) QCL indication for the lowest CORESET ID in a respective slot.). 

Regarding claim 10, Xi discloses the limitations of claim 1 as set forth, and Xi further discloses wherein if the UE has not received an activation of a PDSCH TCI state, the UE determines the default beam for the PDSCH based on a quasi co-location (QCL) relationship to a configured control resource set (CORESET) having a lowest CORESET identifier (ID), if one or more CORESETs are configured for the UE ([0108] The WTRU may determine the beam or spatial QCL parameter for PDSCH reception. If the scheduling offset < threshold K, then the PDSCH may use the beam indicated by the default TCI state that corresponds to the TCI state used for control channel QCL indication for the lowest CORESET ID in a respective slot.).  

Regarding claim 11, Xi discloses the limitations of claim 1 as set forth, and Xi further discloses transmitting an indication of a capability to determine the default beam for the PDSCH that is independent of the beam for the PDCCH ([0107] A WTRU may report WTRU capability, estimated time duration for one or more of performing DCI decoding, obtaining TCI information, RF tuning and beam switching if a new Rx beam is needed, or the like to assist a network device, gNB, or TRP to configure an appropriate scheduling offset or time offset for the reception and demodulation of PDSCH; capability to decode DCI and obtain TCI information implies capability to determine default beam).  

Regarding claims 12 and 13, Xi discloses the limitations of claim 1 as set forth, and Xi further discloses receiving an indicator from the base station indicating for the UE to determine the default beam for the PDSCH independent of the beam for the PDCCH, wherein the indicator is received in radio resource control (RRC) signaling from the base station ([0082] For physical downlink shared channel (PDSCH) or physical downlink control channel (PDCCH) beam indication, a radio recourse control (RRC) message or signal may configure a set of M candidate transmission configuration indication (TCI) states…a TCI state may be a pointer for the WTRU to determine which RS set or DL RS index the WTRU may utilize to determine a QCL reference for one or more DM-RS ports associated with a PDSCH or PDCCH; [0083] For PDCCH reception, the QCL reference may be configured by signaling the association of a core resource set (CORESET) or search space to a TCI state. The RS Set linked to the TCI state may provide the QCL reference for the PDCCH. NR may utilize dynamic beam indication for PDSCH that may need an N-bit indicator state or TCI state field in the DL-related DCI field for PDSCH beam indication; [0116] and Fig. 4: If multi-slot PDSCH 402 is scheduled with slot aggregation and the scheduling offset of the scheduled PDSCH in the first scheduled slot is less than threshold value 404, the spatial QCL assumption, spatial Rx parameter, Rx beam or the like used for PDSCH reception may be based on a default assumption (indicating a default beam for PDSCH), predefined rules, or the like. As another example, a WTRU may also keep using a similar default beam for substantially all scheduled slots even if the configured aggregationFactorDL consecutive slots are spanned across a threshold; Fig. 4 shows that a beam indicated for a PDCCH via a dynamic beam indicator is independent of the default beam for PDSCH when the scheduling offset for PDSCH is less than a threshold.).  

Claims 14-18 are rejected on the same grounds set forth in the rejection of claims 1, 3, and 5-7, respectively. Claims 14-18 recite similar features as in claims 1, 3, and 5-7, respectively, from the perspective of an apparatus for a UE. 
Xi further discloses an apparatus for wireless communication at a user equipment (UE), comprising: memory; and at least one processor coupled to the memory and configured to perform the recited functions ([0034] and FIG. 1B: the WTRU 102 may include a processor 118, a transceiver 120…non-removable memory 130.).

Claim 19 is rejected on the same grounds set forth in the rejection of claims 8 and 9. Claim 19 recites similar features as in claims 8 and 9, from the perspective of an apparatus for a UE.

Claims 20-21 are rejected on the same grounds set forth in the rejection of claims 11-12, respectively. Claims 20-21 recite similar features as in claims 11-12, respectively, from the perspective of an apparatus for a UE.

Regarding claim 22, Xi discloses a method of wireless communication at a base station, comprising: 
receiving, from a user equipment (UE), an indication of a capability to determine a default beam for a physical downlink shared channel (PDSCH) that is independent of a beam for a physical downlink control channel (PDCCH) ([0107] A WTRU may report WTRU capability, estimated time duration for one or more of performing DCI decoding, obtaining TCI information, RF tuning and beam switching if a new Rx beam is needed, or the like to assist a network device, gNB, or TRP to configure an appropriate scheduling offset or time offset for the reception and demodulation of PDSCH; the capability to decode DCI and obtain TCI information implies a capability to determine default beam; [0116] and Fig. 4: If multi-slot PDSCH 402 is scheduled with slot aggregation and the scheduling offset of the scheduled PDSCH in the first scheduled slot is less than threshold value 404, the spatial QCL assumption, spatial Rx parameter, Rx beam or the like used for PDSCH reception may be based on a default assumption (indicating a default beam for PDSCH), predefined rules, or the like; [0134] and Fig. 8: a WTRU may receive a DCI scheduling a PDSCH(s) indicating a scheduling offset and a beam indication (802) for PDSCH reception (= information received in a DCI); thus, a default beam indicated for a PDCCH reception is independent of a beam indicated for PDSCH reception because the beam information is obtained from different processes, i.e., an RRC message may configure the beam for PDCCH, whereas a DCI may provide the information for a beam for PDSCH. Furthermore, Fig. 4, for a multiplot configuration, shows that the PDCCH beam is different from the default beam for PDSCH  when the scheduling offset is less than a threshold, and that the PDCCH beam is different from the indicated beam for PDSCH when the scheduling offset is greater than a threshold.); 
transmitting information to the UE in a medium access control-control element (MAC-CE), a radio resource control (RRC) message, a downlink control information (DCI), or a message activating at least one transmission configuration indication (TCI) state for the PDSCH ([0134] and Fig. 8: a WTRU may receive a DCI scheduling a PDSCH(s) indicating a scheduling offset and a beam indication (802) for PDSCH reception; [0138] A WTRU may be RRC configured with M TCI states per network device, per TRP, per gNB, per BWP, per cell, or the like depending on WTRU capability. Before a RRC configured TCI state is used or indicated by the DCI carrying the TCI indication, a subset of the RRC configured M TCI states may be selected and activated by a MAC-CE message or signal; [0143] A TCI state activated and used before RRC reconfiguration or update may be utilized for a PDCCH until the reception and application of the new MAC-CE activation, deactivation, reactivation, or the like command. A specific new RRC configured, reconfigured, updated, or the like TCI state may be used for PDCCH reception, such as the lowest entry of the new RRC TCI states.) ([0134] and Fig. 8: a WTRU may receive a DCI scheduling a PDSCH(s) indicating a scheduling offset and a beam indication (802) for PDSCH reception; [0138] A WTRU may be RRC configured with M TCI states per network device, per TRP, per gNB, per BWP, per cell, or the like depending on WTRU capability. Before a RRC configured TCI state is used or indicated by the DCI carrying the TCI indication, a subset of the RRC configured M TCI states may be selected and activated by a MAC-CE message or signal; [0143] A TCI state activated and used before RRC reconfiguration or update may be utilized for a PDCCH until the reception and application of the new MAC-CE activation, deactivation, reactivation, or the like command. A specific new RRC configured, reconfigured, updated, or the like TCI state may be used for PDCCH reception, such as the lowest entry of the new RRC TCI states.); 
transmitting scheduling downlink control information (DCI) that schedules the PDSCH with a scheduling offset that is less than a threshold ([0134] and Fig. 8: a WTRU may receive a DCI scheduling a PDSCH(s) indicating a scheduling offset and a beam indication (802) for PDSCH reception. For a scheduled or repeated PDSCH, if the starting symbol is not later than a threshold (804), then the WTRU may use a default beam to receive the PDSCH (806).); and 
transmitting the PDSCH to the UE using the default beam based on the information transmitted to the UE in the MAC-CE, the RRC message, the DCI, or the message activating the at least one TCI state for the PDSCH ([0134] and Fig. 8: For a scheduled or repeated PDSCH, if the starting symbol is not later than a threshold (804), then the WTRU may use a default beam to receive the PDSCH (806) (indicating transmission to the UE).).  
 
 Claims 23-24 are rejected on the same grounds set forth in the rejection of claims 12-13, respectively. Claims 23-24 recite similar features as in claims 12-13, respectively, from the perspective of a method for a base station (based on the assumption made under 112(b) rejection of claim 24 described above).

Claims 25-29 are rejected on the same grounds set forth in the rejection of claims 3-7, respectively. Claims 25-29 recite similar features as in claims 3-7, respectively, from the perspective of a method for a base station.

Claim 30 is rejected on the same grounds set forth in the rejection of claim 22. Claim 30 recites similar features as in claim 22, from the perspective of an apparatus for a base station.
	
Response to Arguments
Applicant's arguments have been considered but they are not persuasive.

Regarding claim 1, the applicant argues (remarks, p. 9-10) that “paragraph [0118] further describes "[t]he default beam may be the beam utilized to receive a specific CORESET, such as the CORESET with the lowest ID configured within a similar CC/BWP as the scheduled PDSCH, the same slot that the WTRU receives scheduling in a DCI, the same slot as the WTRU receives the 1st scheduled PDSCH, the slot when the WTRU receives each scheduled PDSCH, or the like." A CORESET is a set of resources for monitoring for a PDCCH. For example, paragraph [0083] of Xi states "For PDCCH reception, the QCL reference may be configured by signaling the association of a core resource set (CORESET) or search space to a TCI state." Thus, the default assumption for the PD SCH beam in Xi is based on a beam for a PDCCH, in contrast to claim 1.”
The examiner respectfully disagrees. It should be noted that the description in paragraph [0118] of Xi corresponds to a case of using the same default beam when the CORESET, DCI and PDSCH are received in the same slot, and indeed in this case the default beam for PDSCH is the same as for PDCCH (not independent). But, this does not apply to claim 1 which corresponds to a scheduling offset between PDCCH and PDSCH which corresponds to a multislot configuration. 
However, the description in paragraph [0116] and illustrated in Fig. 4 of Xi corresponds to a multislot configuration when the DCI and PDSCH are received in different slots and there is an offset between those slots. According to this description, a default beam indicated for a PDCCH reception is independent of a beam indicated for PDSCH reception because the beam information is obtained from different processes, i.e., an RRC message may configure the beam for PDCCH, whereas a DCI may provide the information for a beam for PDSCH. Furthermore, Fig. 4, for a multiplot configuration, shows that the PDCCH beam is different from the default beam for PDSCH  when the scheduling offset is less than a threshold, and that the PDCCH beam is different from the indicated beam for PDSCH when the scheduling offset is greater than a threshold. Thus, Xi discloses the limitations of amended claim 1.

The same reasoning applies to claims 14, 22, and 30 mutatis mutandis. Claims 1, 14, 22, and 30 are rejected accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Xi et al. (US 20200288479 A1) – Beam Management in a Wireless Network.
Wang et al. (US 20190239212 A1) – Beam indication considering beam failure recovery in new radio.
Liou et al. (US 20190297640 A1) – Beam indication considering cross carrier scheduling in a wireless communication system.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471